                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
       v.                                           No. 20-mj-2015-DPR

MARK NICHOLAS COBB,

                      Defendant.


         UNITED STATES' MOTION FOR PRETRIAL DETENTION AND FOR
              A HEARING PURSUANT TO 18 U.S.C. § 3142(e) and (f)

       The United States of America, through Timothy A. Garrison, United States Attorney for

the Western District of Missouri, and by the undersigned Assistant United States Attorney requests

pretrial detention and a detention hearing pursuant to 18 U.S.C. §§ 3142 (e)(3)(E), (f)(1)(A),

(f)(2)(A), and (f)(2)(B). At this hearing, the evidence will demonstrate that no condition or

combination of conditions of release will reasonably assure the defendant's appearance as required

by the Court and the safety of other persons and the community.

                                    Supporting Suggestions

1. Title 18, United States Code, Section 3142(f)(1)(A) provides that a hearing must be held by

   the appropriate judicial officer to determine whether any condition or combination of

   conditions will reasonably assure the defendant's appearance and the safety of any other person

   in the community if the attorney for the Government moves for such a hearing and if the case

   is one that involves an offense involving a minor or a crime of violence as defined in 18 U.S.C.

   § 3156(a)(4)(C), which includes the offenses of receipt and distribution of child pornography,

   in violation of 18 U.S.C. § 2252(a)(2). 18 U.S.C. § 3142(E)(3)(E) and (f)(1)(A).




            Case 6:20-mj-02015-DPR Document 6 Filed 02/27/20 Page 1 of 5
2. The statute recognizes two additional situations which allow for a detention hearing and which

   can be raised either by the attorney for the Government or by a judicial officer. These

   conditions are:

       a.      When there is a serious risk that the defendant will flee; or,

       b.      When there is a serious risk that the person will "obstruct or attempt to obstruct
               justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate,
               a prospective witness or juror." 18 U.S.C. § 3142(f)(2)(A) and (B).

3. One or more grounds for pretrial detention and a pretrial detention hearing as set forth by the

   statute exists in the above cause, to wit: this matter involves the receipt and distribution of

   child pornography. Further, there is a serious risk that the defendant’s release will present a

   substantial risk to the community.

4. The crimes alleged in the Complaint requires the Court to consider a rebuttable presumption

   that no condition or combination of conditions set forth in 18 U.S.C. § 3142(c) will reasonably

   assure the appearance of the defendant as required and the safety of other persons and the

   community. 18 U.S.C. § 3142(e)(3)(E).

5. Moreover, the nature and circumstances of the charged offense, the weight of the evidence, the

   defendant’s history and characteristics, and the nature and seriousness of the danger to any

   person or the community that would be posed by the defendant’s release, each demonstrate

   that there is no condition or combination of conditions set forth in 18 U.S.C. § 3142(c) that

   will reasonably assure the appearance of the defendant as required and the safety of other

   persons and the community.




                                                   2




            Case 6:20-mj-02015-DPR Document 6 Filed 02/27/20 Page 2 of 5
6. The Government is aware of the following evidence:

   a. In relation to the nature and circumstances of the offense charged, on January 28, 2019, a

       complaint was filed charging the defendant with sexual exploitation of a minor.

   b. In relation to the weight of the evidence supporting the charge in the Complaint, this case

       came to the attention of law enforcement after law enforcement received multiple

       CyberTips from the National Center for Missing and Exploited Children (NCMEC). In the

       first CyberTip 24304646, on September 16, 2017, C.M. contacted the NCMEC to report

       that a nine-year-old minor male had been contacted by an adult male, “Mark,” who was

       later identified to be the defendant, through an Android phone application,

       “Secretchattalktostrangers,” a communication and social media application. C.M. reported

       that he had discovered the chats, and the defendant sent the minor pornography, requested

       pictures from the minor, and talked about meeting the minor. On March 5, 2019, CyberTip

       47300917 was initiated by Facebook after they discovered a Facebook Messenger chat

       session involving the defendant’s Facebook account where the defendant had uploaded

       child pornography. Upon discovering the file, Facebook notified NCMEC. On December

       17, 2019, Google initiated CyberTip 61308664 with NCMEC after Google had discovered

       a file containing child pornography stored on their servers in the defendant’s Google Photos

       account. On February 25, 2020, Homeland Security Investigations (HSI) and Southwest

       Missouri Cyber Crimes Task Force (SMCCTF) Officer Brian Martin and other members

       of the SMCCTF, HSI, and TCSO executed a search warrant at the defendant’s residence.

       In a post-Miranda interview with TFO Martin, Cobb admitted to receiving and distributing

       child pornography through the use of the Internet and his cellular phone, a Motorola E5.


                                                3




         Case 6:20-mj-02015-DPR Document 6 Filed 02/27/20 Page 3 of 5
       When asked specifically about the chat messages in CyberTip 24304646, Cobb said he

       could not specifically recall those chats, but he admitted he had been chatting with minors

       on the Internet. During a forensic preview of the Motorola E5 cellular phone, law

       enforcement located images of child pornography and images depicting Cobb, nude and

       laying on his bed with two minor males, who are identified to be five and six years old.

       Cobb is masturbating in these images while lying next to the minors.

   c. In relation to the history and characteristics of the defendant, the defendant has multiple

       prior felony convictions for possession of controlled substances.           Additionally, on

       December 8, 2019, the Missouri Children’s Division received a report involving a six-year-

       old male residing at Cobb’s residence. TCSO Deputy Robert Stirewalt was dispatched that

       day to check on the well-being of the child. Deputy Stirewalt arrived at the residence and

       spoke with Cobb. When advised the reason for the contact concerned possible sexual abuse

       involving the child, Cobb told the deputy that on Friday morning, while attempting to wake

       the child, he accidentally grabbed the child’s “privates,” and that he apologized to the child.

       WHEREFORE, the United States requests a pretrial detention hearing and that Defendant

be detained pending trial.

                                              Respectfully submitted,

                                              Timothy A. Garrison
                                              United States Attorney

                                      By      /s/ Ami Harshad Miller
                                              Ami Harshad Miller
                                              Assistant United States Attorney
                                              Missouri Bar No. 57711
                                              901 St. Louis Street, Ste. 500
                                              Springfield, Missouri 65802


                                                 4




          Case 6:20-mj-02015-DPR Document 6 Filed 02/27/20 Page 4 of 5
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on February
27, 2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                           /s/ Ami Harshad Miller
                                           Ami Harshad Miller
                                           Assistant United States Attorney




                                              5




         Case 6:20-mj-02015-DPR Document 6 Filed 02/27/20 Page 5 of 5
